UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4924

SIDIKE CONDE, a/k/a Abu Konneh,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Frederic N. Smalkin, District Judge.
(CR-99-262-S)

Submitted: June 30, 2000

Decided: September 12, 2000

Before NIEMEYER and LUTTIG, Circuit Judges, and
HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Paul Michael Polansky, PAUL MICHAEL POLANSKY, P.A., Balti-
more, Maryland, for Appellant. Lynne A. Battaglia, United States
Attorney, Jane M. Erisman, Assistant United States Attorney, Harvey
Ellis Eisenberg, Assistant United States Attorney, Baltimore, Mary-
land, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Sidike Conde was convicted by a jury of conspiracy to distribute
and possess with intent to distribute heroin and cocaine (21 U.S.C.
§ 846 (1994)) and sentenced to eighty-seven months imprisonment.
He appeals, claiming that the evidence was insufficient to support his
conviction. We disagree and therefore affirm Conde's conviction.

Viewed in the light most favorable to the government, see Evans
v. United States, 504 U.S. 255, 257 (1992), the evidence adduced at
trial established the following facts. Two cooperating witnesses testi-
fied for the government: Robert Carroll, Jr., and Veronica Rodriguez.
Carroll testified that he began purchasing drugs (primarily cocaine)
from Eddie Pena in 1997, and that he (Carroll) had first met Conde
in December 1997, when Conde drove Pena in a limousine to Balti-
more to meet Carroll. Both Pena and Conde showed Carroll how to
operate a hidden compartment in the limousine which, Pena told Car-
roll, would hold about five kilograms.

Carroll estimated that Conde drove the limousine to Baltimore on
at least fifteen occasions to either drop off drugs or pick up money.
On several of these trips, Conde was accompanied by Veronia Rodri-
guez. Rodriguez testified that she made approximately four deliveries
for Pena and Carroll in the limousine driven by Conde and that he had
personally observed several exchanges of drugs for cash. Conde
showed Rodriguez how to operate the hidden compartment in the lim-
ousine and also told her how to handle the police in case they were
stopped for any reason.

Finally, Special Agent Susan Gibson testified that she personally
inspected the limousine driven by Conde and corroborated Rodri-
guez's and Carroll's testimony regarding the hidden compartment. A
videotape was played for the jury depicting Gibson operating the trig-
gering mechanism inside the rear of the limousine.

                    2
A defendant challenging the sufficiency of the evidence to support
a conviction bears "a heavy burden." United States v. Hoyte, 51 F.3d
1239, 1245 (4th Cir. 1995). In reviewing the sufficiency of the evi-
dence supporting a criminal conviction, our role is limited to consid-
ering whether "there is substantial evidence, taking the view most
favorable to the Government, to support it." Glasser v. United States,
315 U.S. 60, 80 (1942).

To prove conspiracy to distribute a controlled substance, the gov-
ernment must establish: (1) an agreement to distribute existed
between two or more persons; (2) the defendant knew of the conspir-
acy; and (3) the defendant knowingly and voluntarily became part of
the conspiracy. See United States v. Burgos, 94 F.3d 849, 857 (4th
Cir. 1996). With respect to the last element, the government need not
prove that the defendant knew the particulars of the conspiracy or all
of his co-conspirators. Id. at 858.

We find that this evidence was sufficient to support Conde's con-
viction. To the extent that he challenges the credibility of the cooper-
ating witnesses' testimony, this court does not review the credibility
of witnesses. See United States v. Saunders, 886 F.2d 56, 60 (4th Cir.
1989). Accordingly, we affirm. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    3